Citation Nr: 0830432	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-30 589	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an earlier effective date prior to July 18, 
1991, for the grant of service connection for multiple 
sclerosis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A June 1991 Board decision denied the claim for service 
connection for multiple sclerosis.  The veteran did not 
appeal the Board's decision, and there are no outstanding 
motions for reconsideration or claims of clear and 
unmistakable error.

2.  A September 1993 rating decision effectuated the grant of 
service connection for multiple sclerosis and assigned a 30 
percent disability rating effective July 18, 1991.  

3.  The veteran did not file a notice of disagreement with 
the effective date within one year of the issuance of the 
September 1993 rating decision.  


CONCLUSION OF LAW

The requirements for an effective date prior to July 18, 
1991, for the grant of service connection for multiple 
sclerosis have not been met.  38 U.S.C.A. §§ 5101, 5110, 
7103, 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 3.400, 20.201, 20.302, 20.1000, 20.1001, 20.100, 
20.1103, 20.1105 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In this case, the Board acknowledges that the veteran has not 
been provided an adequate notice letter in connection with 
his claim for an earlier effective date.  However, the 
veteran's representative submitted a brief in July 2008 in 
which he stated that they were familiar with rules governing 
the assignment of effective date.  The representative stated 
that no purpose would be served by remanding the appeal for a 
proper notice letter and expressly waived the duty to notify 
and duty to assist requirements.  Therefore, the Board finds 
that there is no prejudice in proceeding with a decision in 
this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007)); Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


II. Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations at set forth above, the Board finds that July 18, 
1991, is the correct date for the grant of service connection 
for multiple sclerosis.  While the appellant has alleged that 
he is entitled to an earlier effective date prior to July 18, 
1991, for the grant of service connection for multiple 
sclerosis, there is no basis under the governing legal 
criteria to establish that an earlier effective date is 
warranted.

The veteran first presented his claim for service connection 
for multiple sclerosis in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, which was received 
on February 13, 1990.  The claim was denied in a rating 
decision dated in May 1990.  The veteran appealed that 
decision to BVA, and in a decision dated in June 1991, the 
Board denied the claim for service connection for multiple 
sclerosis.   The veteran was notified of that decision and of 
his appellate rights.  

In July 1991, the veteran submitted a statement to the Board 
in which he argued that the medical evidence showed him to 
have symptoms of multiple sclerosis within the presumptive 
period.  He also contended that a private physician who 
submitted statements in support of his claim had based his 
opinion on clinical findings dating back to 1968.  The 
veteran submitted another letter in July 1991 in which he 
stated that he was disappointed upon receiving "the 
rejection notice."  He also submitted a reply letter in July 
1991 in which he objected to Board's denial and argued that a 
private physician's opinion should have been given more 
weight.  In addition, the veteran sent a statement in August 
1991 in which he recalled the manifestations and symptoms of 
his multiple sclerosis.  He also submitted a letter from the 
private physician in August 1991 in which the physician 
stated that he based his opinion on a review of all of the 
medical records and a clinical impression.  As such, the 
private physician asserted that the Board decision had 
incorrectly stated that he had not reviewed the veteran's 
claims file.  

The Board sent the veteran a letter in July 1991 
acknowledging his disagreement with the Board's decision.  
However, the letter indicated that the Board had reached its 
decision after considering all of the relevant evidence of 
record.  The letter also explained that a decision by the 
Board constitutes final administrative action on the issues 
considered and advised him to refer to the letter notifying 
of the Board's decision for further information concerning 
his appellate rights.  

The Board acknowledges that the argument of the veteran's 
representative that he is entitled to an earlier effective 
date because the veteran's July 1991 letters constituted a 
motion for reconsideration of the June 1991 Board decision.  
Regulations provide that reconsideration of a Board decision 
may be accorded on motion by the appellant upon allegation of 
obvious error of fact or law. 38 C.F.R. § 19.186 (1991); 38 
C.F.R. § 20.1000(a) (2007).  Under the regulations in effect 
in 1991, a motion for reconsideration shall set forth clearly 
and specifically the alleged obvious error(s) of fact or law 
in the decision of the Board or other appropriate basis for 
requesting reconsideration. 38 C.F.R. § 19.186 (1991).  Under 
the regulations currently in effect, a motion for 
reconsideration must be in writing and must include the name 
of the veteran; the name of the claimant or appellant if 
other than the veteran; the applicable VA file number; the 
date of the Board decision to be reconsidered; and it must 
also set for the clearly and specifically the alleged obvious 
error, or errors of fact or law in the applicable decision. 
38 C.F.R. § 20.1001(a) (2007).  

In this case, the Board finds that the July 1991 letters do 
not constitute a motion for reconsideration.  Although the 
veteran clearly expressed frustration and dissatisfaction 
with the Board's decision and included his name, file number, 
and alleged errors, he did not cite the date of the Board 
decision to be reconsidered as required under the regulations 
currently in effect.  As such, the July 1991 letters do not 
satisfy all of the basic requirements of a motion for 
reconsideration pursuant to 38 C.F.R. § 20.100a (2007).  
Moreover, regardless of the version of the regulations in 
effect, the Board notes that the veteran did not actually 
request reconsideration in his July 1991 letter.  Nor did he 
demonstrate any intention to file such a motion.  As such, 
the Board would have been unable to anticipate that the 
veteran wanted to file a motion for reconsideration without 
him so stating.  See e.g. Dunson v. Brown, 4 Vet. App. 327, 
330 (1993) (an informal claim must identify the benefit 
sought); cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that the Board is not required to anticipate a claim 
where no intention to raise it was expressed).  Thus, the 
July 1991 letter cannot constitute a motion for 
reconsideration.  Therefore, the Board finds that there is no 
outstanding motion for reconsideration of the June 1991 Board 
decision.  

In addition, the veteran has not claimed clear and 
unmistakable error in the June 1991 Board decision.  
Accordingly, the June 1991 Board decision is final.

The Board did refer the July 1991 and August 1991 letters and 
evidence to the RO, so that they could be considered as a 
claim to reopen the previously denied claim of entitlement to 
service connection for multiple sclerosis.  Service 
connection was denied in confirmed rating decisions dated in 
September 1991 and October 1991 because the veteran had not 
submitted new and material evidence.  The veteran filed a 
notice of disagreement in December 1991, and the RO issued a 
statement of the case (SOC) in January 1992.  The veteran 
perfected an appeal with the submission of a substantive 
appeal (VA Form 9) in February 1992, and a supplemental 
statement of the case (SSOC) was issued in May 1992.  The 
veteran continued his appealed, and in a decision dated in 
September 1993, the Board reopened and granted the veteran's 
claim for service connection for multiple sclerosis.  In 
September 1993, the RO issued a rating decision effectuating 
the Board's grant of service connection for multiple 
sclerosis and assigned a 30 percent disability evaluation 
effective July 18, 1991, the date on which the veteran had 
filed his claim to reopen.  The veteran was notified of this 
decision and of his appellate rights in a letter dated in 
October 1993.  However, the veteran did not file a notice of 
disagreement with the October 1993 rating decision assigning 
the effective date.   In general, rating decisions that are 
not timely appealed are final. See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

In December 2003, the veteran submitted a claim for an 
earlier effective date for the grant of service connection 
for multiple sclerosis.  In particular, he requested that the 
effective date be retroactive to the date of his discharge 
from service in August 1956.  

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the Court held that, if a claimant wishes to obtain 
an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision.  Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.

The Board has found no indication that the veteran filed a 
timely notice of disagreement with the October 1993 rating 
decision.  Rating decisions that are not appealed become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).  A claimant 
has one year from notification of a decision of the agency of 
original jurisdiction to file the notice of disagreement, and 
the decision becomes final if a notice of disagreement is not 
filed within that time.  38 U.S.C.A. § 7105(b), (c); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2007).

None of the correspondences submitted by the veteran in the 
year following the October 1993 notification letter may even 
broadly be construed as a notice of disagreement.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.201.  In this regard, an 
October 1993 letter from the veteran reports his 
manifestations and symptoms of multiple sclerosis and focuses 
on the veteran's symptoms in reference to a scheduled VA 
examination to evaluate his multiple sclerosis.  However, the 
correspondence did not mention the effective date of the 
grant of service connection.  Indeed, the veteran offered no 
indication that he was dissatisfied with the effective date 
assigned and did not otherwise indicate that any future 
correspondence with respect to the effective date was 
forthcoming.

The Board recognizes that VA's statutory duty to assist means 
that VA must liberally read all documents submitted to 
include all issues presented.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  However, in Brannon v. West, 12 Vet. 
App. 32 (1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  In this case, the veteran's October 1993 
statement may not be even broadly construed as a notice of 
disagreement.

Indeed, the veteran never expressed any disagreement with the 
effective date for the grant of service connection for 
multiple sclerosis until December 2003.  Although the 
veteran's December 2003 statement can be clearly construed as 
a new claim for an earlier effective date for multiple 
sclerosis, in Rudd, the Court made clear that there can be no 
freestanding claim for an earlier effective date because to 
allow such a claim would be contrary to the principle of 
finality set forth in 38 U.S.C.A. § 7105.  Consequently, the 
finality of the effective date that was set in the September 
1993 rating decision precludes an attempt to now claim an 
earlier effective date on grounds other than clear and 
unmistakable error (CUE).  Absent a CUE claim, the veteran's 
claim must be dismissed.

In summary, the Board notes that the veteran first presented 
his claim for service connection for multiple sclerosis in 
February 1990.  However, a June 1991 Board decision denied 
that claim.  The veteran did not appeal the Board's decision, 
and there are no outstanding motions for reconsideration or 
claims of clear and unmistakable error.  As such, the June 
1991 Board decision became final.  Following the issuance of 
the June 1991 Board decision, the veteran first presented his 
application to reopen his claim for service connection for 
multiple sclerosis in an informal claim received on July 18, 
1991.  The Board subsequently reopened and granted service 
connection for multiple sclerosis, and the RO issued a rating 
decision effectuating the grant of service connection for 
multiple sclerosis and assigned a 30 percent disability 
evaluation effective July 18, 1991.  The veteran was notified 
of this decision and of his appellate rights in a letter 
dated in October 1993, but he did not appeal the decision.  
He subsequently filed a freestanding claim for an earlier 
effective date in December 2003. Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an effective date prior to July 18, 1991, for 
the grant of service connection for multiple sclerosis.




ORDER

Entitlement to an earlier effective date prior to July 18, 
1991, for the grant of service connection for multiple 
sclerosis is denied.





____________________________________________
JESSICA J. WILLS
Acing Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


